Citation Nr: 1109182	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  The Veteran also served in reserve component following service, although which reserve component, the date of the Veteran's separation from the reserve component service, and the types of service are not currently known.  

This appeal initially came before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, in which the RO denied service connection for a depressive disorder, not otherwise specified, and denied service connection for PTSD.  The appeal, recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD, was Remanded in July 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his September 2010 VA psychiatric examination was inadequate and unfair, because an examiner who had previously provided an unfavorable opinion improperly discussed the Veteran with the examiner who conducted the 2010 VA examination.  In order to address the Veteran's contention, the Board has no choice other than to Remand the claim and direct that another examination be provided, and be conducted by an examiner who has not previously examined the Veteran.  

Additional development establishes that the Veteran served in a reserve component following his active service.  This information should be further developed so that records of reserve component service may be requested.  

Additionally, a private medical statement submitted by the Veteran in October 2010 suggests that additional clinical records may be available and that medical treatment records generally may be relevant.  Additional development is required.  

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran who provides his current psychiatric treatment, what medical provider currently prescribes his medications, and where he obtains the medications.  Obtain records from each identified provider, to include a list of prescriptions filled, if possible, from February 2003 to the present.

2.  Request the complete treatment records of NAOV, MD, who provided a private medical statement dated in October 2010.

3.  Request the complete treatment records of LAEP, MD, who treated the Veteran in 2003.  In particular, requests records of the Veteran's treatment on February 27, 2003 through September 2003, and complete records of treatment thereafter, to include through the present.

4.  Ask the Veteran to identify the reserve component with which he last served, and request records from the appropriate source.  If the Veteran is unable to identify the reserve component he last served with, contact the Puerto Rico National Guard, the US Army Administrative Center (or its successor agency), and the US Army Reserve, each referenced in a July 3, 1971 personnel record now associated with the Veteran's service treatment records.  

5.  Obtain the Veteran's VA medical and psychiatric treatment records since December 2007, when the first VA psychiatric examination in connection with this claim was conducted.    

6.  Afford the Veteran VA psychiatric examination with an examiner other than YPT, MD, who conducted December 2007 VA examinations or DFD, MD, who conducted the September 2010 VA examination.  The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiner should obtain a complete history from the Veteran, review the relevant portions of the claims file, review the service treatment records (induction and separation examinations and records of several treatment visits), records of VA examination conducted in December 1971, and the private treatment records of Dr. LAEP, MD, whose records of treatment of the Veteran in 2003 through 2005 are already of record, and review a private medical statement from NAOV, MD, dated in October 2010.  The examiner should describe the material reviewed in the examination report.  

Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  

The examiner should address the following:
(a) Assign a diagnosis for each psychiatric disorder present.  If a diagnosis of PTSD is not assigned, explain why that diagnosis is not appropriate.  If the examiner's conclusions and diagnosis(es) differ from the conclusions and diagnosis(es) rendered by the physician who provided an October 2010 medical statement, the examiner should explain the differences in the assigned diagnosis(es).
      (b) Is it at least as likely as not (50 percent or greater probability) that a current psychiatric disorder had its onset during the Veteran's active service?
      (c) Is it at least as likely as not (50 percent or greater probability) that a current psychiatric disorder has been chronic and continuous since the Veteran's active service?
      (d) Is it at least as likely as not (50 percent or greater probability) that a current psychiatric disorder is related to the Veteran's active service, or any incident thereof, to include the Veteran's service in Vietnam? 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



